1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   EARNEST S. HARRIS,                                )   Case No.: 1:18-cv-00080-DAD-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER EXTENDING DISCOVERY AND
13            v.                                       )   SCHEDULING ORDER TO DEFENDANT
                                                           P. VERA
14                                                     )
     SEXON, et al.,
                                                       )
15                   Defendants.                       )
                                                       )
16                                                     )

17            Plaintiff Earnest S. Harris is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            This action is proceeding against Defendants Sexton, Aguirre, Stewart, Lambert, Gutierrez, L.

20   Ceballos, I. Ramirez, and P. Vera for subjecting Plaintiff to conditions of confinement in violation of

21   the Eighth Amendment.

22            On December 19, 2018, Defendants Sexton, Aguirre, Stewart, Lambert, Gutierrez, L. Ceballos,

23   I. Ramirez filed an answer to the complaint.

24            On January 10, 2019, the Court issued the discovery and scheduling order.

25            On January 28, 2019, Plaintiff filed a motion to amend the complaint.

26            On February 22, 2019, the Court granted Plaintiff’s motion to amend the complaint to add
27   Defendant P. Vera as a Defendant in this action and ordered that the second amended complaint be

28   filed.

                                                           1
1             On April 23, 2019, Defendant Vera filed an answer to the complaint.

2             Inasmuch as Defendant P. Vera, filed an answer to the complaint after the issuance of the

3    discovery and scheduling order, it is hereby extended and made applicable to Defendant P. Vera, and

4    all provisions set forth therein remain in full force and effect.

5
6    IT IS SO ORDERED.

7    Dated:     April 24, 2019
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
